DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 21 January 2021, in the matter of Application N° 16/823,835.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 4 has now been properly canceled.  Claim 11 is newly canceled and its limitations have been amended into independent claims 1 and 12.
Claims 1, 12, and 16 have been amended with the canceled limitations of claim 11, as mentioned above.  Additionally, claims 16, 19 and 20 have been amended in terms of the conditions being treated with claims 19 and 20 being narrowed to treat insomnia and a person suffering from anaphylactic shock, respectively.
No claims have been added.  No new matter has been added.
Thus, claims 1-3, 5-10, and 12-20 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Rejections
Applicants’ arguments with respect to the each of the previously held prior art rejections have been considered but are moot due to the claim amendments and the new rejection applied as a result of claim amendments.
New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (USPN 5,989,535; of record) in view of Pipkin et al. (US Pre-Grant Publication Nº 20090312724 A1; of record), Touitou et al. (USPN 8,911,751 B2; of record) and Chahal (Antiallergics and Medicines Used in Anaphylaxis; published online 9 January 2016).
As amended, Applicants’ instant invention is directed to a composition comprising diphenhydramine or a pharmaceutically acceptable salt thereof as the sole active ingredient, and an aqueous vehicle.  As the independent claim recites no further compositional limitation regarding said vehicle, the Examiner broadly and reasonably interprets said vehicle as being read on by water.  Furthermore, and as stated in both of the after-final interviews, the Examiner will continue to consider the Cmax and/or Tmax limitations, as well as the amended viscosity property (former claim 11) to be read on where the composition is taught in the art.  Applicants are again directed to MPEP §2112.01(I) and (II) regarding compositions being inseparable from their properties.
Nayak teaches bioadhesive/mucoadhesive compositions which may be in emulsion form which are used to deliver a drug to a target tissue in a sustained manner.  The composition includes (comprises) a bioadhesive/mucoadhesive in emulsion form along with a treating agent.  Said treating agent is disclosed as being as simple as water (e.g., a mucoadhesive moisturizing agent) (see e.g., Abstract; claims).  Cationic polymers and/or surfactants are additionally taught as being part of the administered formulation (see e.g., Abstract; claims).
Applicants’ intended use of a nasal spray is disclosed by the reference (see e.g., Examples 5 and 11 as well as claim 8).  The drug vehicle of Example 5, for instance, is noted as disclosing light mineral oil (fatty acid), sodium chloride, and glycerin, in addition to water.  Such is considered to teach the limitations recited in claims 2, 8, and 9.  In addition to glycerin, the reference also teaches the use of polyethylene and/or polypropylene glycol in the vehicle (see claim 4).  Amongst the surfactants which may be incorporated into the practiced formulations, both cationic and anionic surfactants are taught.  Sodium lauryl sulfate is taught as being a surfactant which may be used in the practiced inventions (see e.g., Example 4).  The Examiner acknowledges that it is specifically disclosed as being formulated into a toothpaste composition.  However, the limitation at issue is directed to a composition without structure which defines it as being exclusively nasally-administered.  To that end, the recited compositional limitation of claim 3 is taught and suggested.
Regarding the recited defining composition and structure, the Examiner acknowledges that the claimed composition is recited as being free of propellant and does not comprise liposomes.
These limitations are both expressly met by the teachings of Nayak as the reference is silent to both.
The limitations recited by claim 10 require that the composition additionally comprise a viscosity modifier.  Though not further limited in the recited claims, Applicants do provide a definition for viscosity modifiers in the instant specification (see pg. 11, lines 24-28).  Of particular note is that glycerin is listed among those defining compounds and as such the limitation of claim 10 is considered to be met.  Additional modifiers which are taught and suggested as being a part of the practiced formulations include: sodium CMC, PVP, cellulose gums such as CMC, methyl cellulose, and HPMC, as well as polyvinyl alcohol (see col. 3, lines 47-61).  Of note is that these polymers are taught as being used to modify the viscosity of the bioadhesive compositions and are therefore considered to be taught as options for the recited viscosity modifying agent.
Regarding the recited composition, the Examiner acknowledges regarding the active ingredient which may be used by the practiced formulations, that many different types of active ingredients may be incorporated into the practiced formulation.  Actives which may be used are taught as being used in singular fashion; the reference expressly stating that “[a] drug is preferably incorporated in appropriate amount to achieve therapeutic utility…” (see col. 4, lines 24-26).  Among the types of actives which may be used (i.e., in a nasal spray) are histamine blockers (aka antihistamines) such as diphenhydramine HCl (see col. 5, line 1).  Such is considered to teach and suggest the formulation recited in claim 1, the formulation incorporated into the spray device of claim 12, and the formulation administered in the method of treating in claim 16.
Lastly, concerning the composition, claim 6 recites that the active ingredient will be present in the composition in an amount ranging from 50-150 mg/mL.  Nayak is deficient in this respect and does not expressly teach dosage amounts for its disclosed actives.  As stated above, the reference teaches that “[a] drug is preferably incorporated in appropriate amount to achieve therapeutic utility…” (see col. 4, lines 24-26).
This deficiency is remedied by the teachings of Touitou, specifically at Example 33.  The Examiner understands that Touitou is not available as prior art in terms of the overall composition as it formulates its nasal sprays using liposomes.  However, in preparing its nasal sprays, it does so as one of skill in the art would prepare any emulsion; the phases are prepared separately prior to final combination.  In this case, diphenhydramine HCl is first dissolved in an aqueous vehicle prior to its combination with the non-aqueous phase in the presence of a surfactant.  Here, the Examiner notes that the final concentration of the active is as claimed: 50-150 mg/mL.
In view of this teaching the Examiner respectfully submits that regardless of the final formulation style (i.e., liposomal vs. emulsion), a person of ordinary skill in the art at the time of the filed invention would have understood that preparing a nasally-administered formulation of diphenhydramine HCl is known.

As amended, claim 16 recites a method of treating anaphylactic reaction (shock), motion sickness, nausea, migraine, or insomnia in a patient in need thereof, comprising the steps of: (a) providing a pharmaceutical composition comprising diphenhydramine or a pharmaceutically acceptable salt thereof, and an aqueous vehicle; and (b) intranasally administering said composition to the person in need thereof.  As with claim 1, the administered composition contains neither liposome nor propellant.  The method step also recites achieving the property of providing a Cmax of 20 ng/mL.  Claim 17 recites a narrower Tmax property for diphenhydramine being less than or equal to five minutes following administration.  Claim 18 recites that the administration step provides a therapeutically effective amount of diphenhydramine to the brain tissue of the patient.  Claims 19 and 20 as amended, respectively recite treating a patient suffering from insomnia and anaphylactic reaction.
The recited property limitations of claims 16 and 17 are accorded the same interpretation as is presented above with respect to claim 1.  The limitation of claim will be considered met where the recited formulation is disclosed as being administered, notably as no amount of drug is recited, no concentration of drug is recited, and no administered volume is recited.  To this point, the broadest reasonable interpretation of claim 18 is that any amount of the composition which is administered will be effective in providing diphenhydramine to the brain tissue with intranasal administration.
Nayak’s disclosure and suggestion of the practiced compositions (e.g., diphenhydramine HCl as the selected active) in the form of a nasal spray which contains neither liposomal structure nor propellant, is considered to meet the limitations recited in claims 16-18.  The reference is noted as not expressly teaching or associating the use of diphenhydramine HCl with the treatment of such recited conditions as allergic (anaphylactic) reaction, migraine (headache), seasonal allergies, motion sickness, nausea, or insomnia.
Despite this perceived deficiency, a person of ordinary skill in the art at the time of the filed invention would have had a clear understanding of the functionality of the recited drug and that it is well-known established at treating such conditions.  As such the ordinarily skilled artisan (e.g., everyday consumer) would have had a reasonable expectation of achieving relief from the recited conditions upon use of the intranasally administered diphenhydramine HCl active.
Evidence to this position is derived from Pipkin which teaches diphenhydramine as a drug possessing antihistamine, antitussive, and analgesic functionality.  See e.g., ¶[0223] and ¶[0224].  Additional evidence in the state of the art regarding the functionality of diphenhydramine HCl can be found in the publication developed by Chahal for the Secretariat of the World Health Organization.  The overall publication is directed to the medicinal uses of antihistamines as they pertain to anaphylaxis, specifically focusing on a comparison of chlorphenamine to diphenhydramine HCl (see pg. 1 of 63).  What is of particular interest is the list of indicated uses in both adults and children for diphenhydramine HCl as provided in Table 2 (see pg. 8 of 63).  Diphenhydramine HCl is FDA-approved for treating anaphylaxis, insomnia, and motion sickness.  As such, and as evidenced by the state of the art, the Examiner respectfully submits that the amended limitations of claims 16, 19, and 20 are rendered prima facie obvious.
The limitations recited in claim 12 are directed to a nasal spray device comprising:
a reservoir comprising a pharmaceutical composition comprising diphenhydramine (or a salt thereof; e.g.., HCl) as the sole active ingredient, and an aqueous vehicle; and
a dispensing nozzle in fluid communication with the reservoir, wherein the dispensing nozzle is configured to dispense a metered dose of the pharmaceutical composition, and wherein the dispensed metered dose comprises between 50-300 µL of the pharmaceutical composition.
The compositional limitations recited in claim 12 are discussed above as being taught and suggested by Nayak.  The reference further teaches that the practiced compositions can be formulated as nasal sprays (see e.g., claim 8 and Examples 5 and 11).  
Depending from the above nasal spray device and formulation limitations of claim 12 are those limitations recited by claims 13-15 which pertain to physical spray pattern properties.  Therein, claim 13 recites that the dispensed metered dose has a droplet size distribution characterized by a mean Dv10 value that is between 10 and 50 microns at a 3 cm distance from the dispensing nozzle.  Claim 14 recites that the metered dose has a relative spray span that is between 2 and 10 at a 3 cm distance from the nozzle.  Lastly, claim 15 recites that the dispensed metered dose has a spray pattern characterized by a Dmin value of 10-50 mm at 3 cm distance from the nozzle and a Dmax value of 25-100 mm at 3 cm from the dispensing nozzle.
Where the teachings of Nayak would be argued as being immediately deficient is that the structural limitations, and therefore, the dispensing properties of the nasal spray device are not disclosed.
However, having weighed each of the foregoing limitations, the Examiner broadly and reasonably interprets each of the recited properties as being the result of not only the administering nasal device and the recited structural limitations associated therewith, but also the formulation contained within and administered from the device.  The limitations pertaining to both are presented in claim 8 and discussed above as being taught and suggested by Nayak.  Thus, in accordance with MPEP §2112.01(I) and (II), the Examiner submits that since both the recited route of administration, a nasal spray device, and the compositional merits of the administered formulation are taught and suggested by Nayak, that the resulting spray properties are met as well.
Evidence supporting the Examiner’s position is garnered from such showings in the prior art as provided at ¶[0530] to ¶[0533] of Pipkin (US Pre-Grant Publication Nº 2009/0312724 A1).  Here, Example 35 of the reference provides Droplet Distribution Data ¶[0531] and Spray Pattern Data ¶[0532] for the budesonide/azelastine HCL formulation disclosed in ¶[0530].  What is noted about the tested device and formulation is that the device which is used is simply a non-descript nasal spray pump while the formulation is more specific.  Thus, what can be concluded from this particular showing of evidence is that the droplet distribution data appears to be determined more by the formulation being administered and not the device administering it.  Evidence in support of the foregoing conclusion is derived from the Spray Pattern Data presented in ¶[0532].  Here, the Dmin and Dmax data acquired when measured at a distance of 3-cm meets the limitations of claim 15.
Thus, the Examiner respectfully advances that the limitations of claims 13-15 are met by the combined guidance of Nayak and Pipkin.

Based on the combined guidance set forth by the contributing teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
At the heart of two of the three aspects of the claimed invention is Applicants’ recited composition comprising diphenhydramine (or a pharmaceutically acceptable salt thereof) as the sole active, and an aqueous carrier vehicle (i.e., claim 16 does not exclude the presence of additional active ingredients).  Additional elements (i.e., viscosity modifier, surfactant, etc.) are recited as well.  This composition is taught and suggested by Nayak.
Nayak is on record as being deficient with respect to such teachings as the recited concentration and the nasal spray structure and its properties.  However, as discussed above, these aspects are respectively remedied by the teachings of Touitou and Pipkin.  Additional teachings such as Chahal, as well as the other references, provide evidence in the state of the prior art as to the functionality of diphenhydramine HCl for the purposes of providing efficacy against such conditions as insomnia and anaphylaxis.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-3, 5-10, and 12-20 under 35 USC 103(a) as being unpatentable over the combined teachings of Nayak et al., Pipkin et al., Touitou et al., and Santiago-Palma et al. have been fully considered but they are not persuasive.
Applicants traverse the teachings of Nayak arguing that instantly claimed composition is intended to be an alternative to intravenous diphenhydramine and act as a fast-acting diphenhydramine composition.  It is argued that this is reflected in the recited properties as well as the amended (and previously rejected) viscosity property.
Regarding the latter property, Applicants allege further that while Example 5 of Nayak does not disclose a viscosity value, “it can be approximated based on other Examples.”  From this statement, Applicants extrapolate from Examples 1 and 13 which both disclose a viscosity of 85,000 cps.
The Examiner, in response, respectfully submits that Applicants’ response provides no evidence that the practiced formulation of Example 5 strays from the recited property.  Secondly, and more critically, Applicants’ claimed composition minimally requires a pharmaceutically acceptable form of diphenhydramine and water and provides no additional compositional requirements in either claims 1 or 12.  Those additional formulation components which are recited have been shown to be taught and suggested by Nayak.
Thus, Applicants’ assertions pertaining to the amended viscosity limitation are not persuasive as they are not commensurate in scope with claimed composition.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koochaki (WO 1997/046243; of record) in view of Chahal (Antiallergics and Medicines Used in Anaphylaxis; published online 9 January 2016).
The limitations recited in claims 16-20 are discussed above.
Koochaki discloses a propellant-free nasal spray composition comprising an antihistamine such as diphenhydramine or a pharmaceutically acceptable salt thereof, and an aqueous, intranasal carrier (see e.g., Abstract; claim 1).  The Examiner considers this to expressly meet the compositional limitations recited in claims 16 and 17.
The reference is considered to expressly meet the recited method, for instance, discloses nasally administering the recited composition (see e.g., claims 1 and 10).
The Cmax and Tmax properties recited in claims 16 and 17 are additionally considered to be expressly met by the reference, notably as the composition administered in claim 16 is disclosed as having been done so via intranasal route (e.g., intranasal spray).
Lastly, the limitations recited in claim 18 set forth that the intranasal administration provides a therapeutically effective amount of diphenhydramine to the brain tissue of the patient.  Regarding the recited manner by which the instant method accomplishes administering the effective amount of drug to the brain tissue, the Examiner notes that the only requirement is that the composition be nasally administered.  Koochaki discloses the recited composition and route of administration.
Where Koochaki would be alleged as being deficient is with regard to the amended limitations of claims 19 and 20.  The Examiner concedes that while Koochaki does not appear to disclose administering intranasal diphenhydramine HCl for the purposes of treating either insomnia or an anaphylactic reaction, it does disclose intranasal administration of diphenhydramine HCl.  The Examiner does also acknowledges that Koochaki mentions using intranasal administration of diphenhydramine HCl over other routes in order to potentially reduce such side effects as drowsiness.  However, the reference does not expressly disclose those amounts or dosages which are considered to accomplish this.
With regard to the perceived deficiency, the Examiner respectfully concludes that any person of ordinary skill in the pharmaceutical arts will readily recognize those conditions which may be treated using diphenhydramine HCl.  Such is made immediately clear by such teachings as are presented by Chahal.
Briefly, as discussed above, Chahal provides the ordinarily skilled artisan with clear disclosure of additional uses for diphenhydramine HCl which include administering it to children and adults (i.e., different concentrations or dosages) to treat anaphylaxis, insomnia, and motion sickness.
Thus, based on the combined guidance provided in the prior art, it is immediately apparent that one of ordinary skill in the art would have had a reasonably high expectation of successfully treating the instantly claimed conditions by intranasally administering diphenhydramine HCl as instantly recited.  
Applicants’ sole persuasive remark traversing Koochaki correctly points out that the reference does not teach treating the amended conditions.  Despite this, the reference does still teach intranasally administering Applicants’ claimed active ingredient.  As has been established, diphenhydramine HCl is very well-established for its use as a sleep aid.  Also noted is Applicants’ argument that Koochaki teaches away from amounts which cause drowsiness.
Here, the Examiner respectfully submits that this is not persuasive because: (1) the reference addresses this as a potentially annoying side effect, and (2) the instantly claimed method recites no amounts or concentrations which Applicants’ consider to embody their “effective amount.”
Thus, when considering the supplemental teachings of Chahal, notably that diphenhydramine HCl is administered to children and adults, the Examiner takes this to mean that these two demographics fall into different dosing categories.  So where the drug can be administered to either demographic for treating anaphylaxis, insomnia, and motion sickness, it is thus logically concluded that a person of skill in the art would expect diphenhydramine HCl to be effective at treating any of the aforementioned conditions.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Claims 1, 2, 5-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Namburi et al. (US Pre-Grant Publication Nº 2006/0120967 A1) in view of Pipkin (US Pre-Grant Publication Nº 2009/0312724 A1; of record) and Chahal (Antiallergics and Medicines Used in Anaphylaxis; published online 9 January 2016).
The limitations of each of the claims is discussed above.
Namburi discloses a composition suitable for intranasal spray administration which comprises: (i) a cyclodextrin, (ii) at least one essential oil, (iii) an antimicrobial preservative, and (iv) water (see e.g., claim 1).  Claim 2 discloses that the composition will further comprise an alcohol as a co-solvent.  Claims 7 and 17 recite that the composition will further comprise an active ingredient such as an antihistamine and that said antihistamine is further taught and suggested as being diphenhydramine.
The reference is silent as to the use of propellants and does not disclose that the nasal spray is formulated as a liposomal compound, thereby meeting the limitations of claims 1 and 12.
The limitations recited in claim 12 are considered to be met by the disclosure, not only of the composition, but also by the disclosure that it is an intranasal spray.  That the practiced composition is sprayed, inherently implies that the composition is contained such that it may be dispensed from such an apparatus.
Regarding the spray device “limitations” presented in claim 12, and the spray pattern properties recited in claims 13-15, the Examiner again having weighed each of the limitations of claims 13-15, continues to broadly and reasonably interpret each of the said properties as being the result of not only the administering nasal device and the recited structural limitations associated therewith, but also the formulation contained within and administered from the device.  The limitations pertaining to both are presented in claim 1 and discussed above as being taught and suggested by Namburi.  Thus, in accordance with MPEP §2112.01(I) and (II), the Examiner submits that since both the recited route of administration, an intranasal spray device, and the compositional merits of the administered formulation are taught and suggested by Namburi, that the resulting spray properties are met as well.
Evidence supporting the Examiner’s position is garnered from such showings in the prior art as provided at ¶[0530] to ¶[0533] of Pipkin (US Pre-Grant Publication Nº 2009/0312724 A1).  Here, Example 35 of the reference provides Droplet Distribution Data ¶[0531] and Spray Pattern Data ¶[0532] for the budesonide/azelastine HCL formulation disclosed in ¶[0530].  What is noted about the tested device and formulation is that the device which is used is simply a non-descript nasal spray pump while the formulation is more specific.  Thus, what can be concluded from this particular showing of evidence is that the droplet distribution data appears to be determined more by the formulation being administered and not the device administering it.  Evidence in support of the foregoing conclusion is derived from the Spray Pattern Data presented in ¶[0532].  Here, the Dmin and Dmax data acquired when measured at a distance of 3-cm meets the limitations of claim 15.
Thus, the Examiner respectfully advances that the limitations of claims 13-15 are met by the combined guidance of Namburi and Pipkin.
The limitations of claim 5 are taught by ¶[0031] which states that a useful pH range for a nasal formulation is from about 4.5 to about 7.0.
Paragraph [0022] echoes the teaching and suggestion of the active agent being diphenhydramine and additionally teaches that the antihistamine will be present in a concentration ranging from about 0.1% to about 10.0% w/v (aka 1-100 mg/mL), more preferably from about 0.25% to about 5% w/v (aka 2.5-50 mg/mL), and most preferably from about 1% to about 4% w/v (aka 10-40 mg/mL) with respect to the overall composition.  As such the broader teachings of the reference are considered to teach and suggest the limitations recited in claim 6.
The disclosure of water in claims 1, 2, and 12 are considered to meet the limitations recited in claims 8 and 9.  Therein, claim 12 defines the alcohol co-solvent as being selected from such compounds as propylene glycol, glycerin, and polyethylene glycol.
Claim 4 of the reference teaches that the practiced composition will further comprise a thickening agent.  Such is considered to expressly read on the limitations of instant claim 10.
As discussed above, pertaining to the method of claims 16-20, the teachings of both Namburi and Pipkin teach spraying their practiced compositions and teach and suggest that the administered active agent can be diphenhydramine or diphenhydramine HCl.
Where Namburi and Pipkin are considered to be deficient is with respect to the treatable conditions of the claimed method.
Briefly, as discussed above, Chahal provides the ordinarily skilled artisan with clear disclosure of additional uses for diphenhydramine HCl which include administering it to children and adults (i.e., different concentrations or dosages) to treat anaphylaxis, insomnia, and motion sickness.
Thus, based on the combined guidance provided in the prior art, it is immediately apparent that one of ordinary skill in the art would have had a reasonably high expectation of successfully treating the instantly claimed conditions by intranasally administering diphenhydramine HCl as instantly recited.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615